Case 1:15-cV-O4435-WFK-VI\/|S Document 48 Filed 11/20/18 Page 1 of 2 Page|D #: 2088
Record of Conference and Orders: Vera M. Scanlon, USMJ Date: 11/20/2018

Case: Jones v. Mavf`lower International Hotel Group. Inc et al Status Conf. ll:00 AM
Civ.: 1:15-cv-O4435-WFK-VMS
_ECF Recording in 13A South: \:\ Telephone Conference @Mson Conference

COllllS€l! (See separately docket entry or document for specific appearances)

E\Ansel for Plaintiff(s) m Pro Se Plaintiff(s) ounsel for Defendant(s) m Pro Se Def`endant(s)
Conference :

    
  

 

Conference m Status Conference \:\ Settlement Conference l:l Motion Hearing m Discovery Conference m
O Conference m Other

 

Further to the conference, discovery and other scheduling dates are as follows:
([f dates previously set by the C ourt are not reset, they remain as stated in the previous order.)

m Motions decided on the record

 

 

m Rule 26(a) disclosures, incl. supplements

 

m Document requests to be served

 

m Interrogatories to be served

 

m Amended pleadings, incl. joinder l:\ To be served m To be filed

 

l:l Complaint m Answer m On consent m By motion 1:\ By PMC letter

 

m Joint status letter \:v Stip of dismissal to be filed

 

m Status conference Date: Time:

 

1:1 In person m Telephone (718) 613-2300 To be organized by:
m Specific depositions to be held

 

\:\ Fact discovery closes

 

m Expert disclosures to be served

 

m Initial expert report(s) to be served

 

\:1 Rebuttal expert report(s) to be served

 

m Expert discovery closes

 

1:1 All discovery closes

 

m Joint letter continuing discovery is concluded

 

m Summary judgment to be initiated m PMC letter m Briefing

 

m Joint pre-trial order to be filed m Letter for conference \:\ Proposed JPTO

 

m Proposed confidentiality order to be filed

 

m Consent to Magistrate Judge to be filed

 

m Settlement Conference Date: Time:

 

Page _ of _

Case 1:15-cV-O4435-WFK-VI\/|S Document 48 Filed 11/20/18 Page 2 of 2 Page|D #: 2089
Vera M. Scanlon, USMJ
Conference Orders, Continued

Case: TOV"°"/$_-' Civ_A_ \S_ "(\'( g S

Date: \\ / 22?‘2018

AdditionalOrders: T`F”\- 0 ?\,\`,{/4-\,3 S…
fl t->~r~ox=e >$-S» A~/U'

 

 

l
abror>~<¢w\ol~§ef_ 21 ¢°\
%Np~eqto\~tt 3\, let

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page

of_

